Case 8:19-cv-02458-JSM-JSS Document 29 Filed 01/19/21 Page 1 of 2 PageID 1529




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

TANDI L. MAXWELL,

       Plaintiff,

v.                                                        Case No: 8:19-cv-2458-T-30JSS

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                         ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Julie S. Sneed (Dkt. 27) and Plaintiff’s Objections (Dkt.

28).

       After careful consideration of the Report and Recommendation of the Magistrate

Judge, Plaintiff’s Objections, and in conjunction with an independent examination of the

file, the Court is of the opinion that the Magistrate Judge’s Report and Recommendation

should be adopted, confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 27) of the Magistrate Judge is

              adopted, confirmed, and approved in all respects and is made a part of this

              order for all purposes, including appellate review.

       2.     The decision of the Defendant Commissioner is AFFIRMED.

       3.     The Clerk is directed to enter judgment in favor of the Defendant.
Case 8:19-cv-02458-JSM-JSS Document 29 Filed 01/19/21 Page 2 of 2 PageID 1530




      4.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 19th day of January, 2021.




Copies Furnished To:
Counsel/Parties of Record




                                            2
